Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0151371 to Gass.

In re Claim 1, Gass teaches a table saw (see Fig. 7) comprising: 
a table (top surface of table saw in Fig. 7); 
an opening in the table (see Fig. 10, #128, showing blade 106 protruding through the top surface of the table saw) through which a saw blade (see Fig. 6, #106) extends; 
a throat plate (see Fig. 7, #130; see also Fig. 3) receivable within the opening (see IG. 15, showing 130 in opening #128), the throat plate including a top surface that is co-planar with a top surface of the table (see Para. 0023, teaching: the upper surface 142 of the throat plate extends coplanar with the planar upper (or top) surface 212 of the table); 

and a wear plate (see Fig. 3, #170) coupled to the throat plate in facing relationship with the anti-kickback pawl (see Fig. 7 showing kickback pawl #184 above #170), wherein at least a portion of the wear plate is sub-flush with the top surface of the throat plate (see Para. 0030 teaching :The pads may extend through the body of the throat plate, or may extend from the upper surface of the throat plate and only partially through the body of the throat plate – pads that extend through the body of the through plate include surfaces that are below, or sub-flush with the top surface of the throat plate). 

In re Claim 2, Gass teaches  further comprising a riving knife positioned behind the saw blade and extending upward from underneath the table to support the anti-kickback pawl above the wear plate (see 7, #182 teaching a splitter supporting paws #184 – see also Para. 0034)

In re Claim 3, Gass teaches wherein the wear plate comprises metal (see Para. 0030 teaching pads made from metal).

In re Claim 4, Gass teaches wherein the anti-kickback pawl is biased into contact with the wear plate (see Para. 0030 teaching: The metal pads provide durable surfaces upon which anti-kickback pawls of a blade guard may slide).



In re Claim 8, Gass teaches wherein the wear plate is disposed within a wear plate pocket (#170 is placed in a pocket of #130, see e.g., Fig. 3) the throat plate, such that no portion of the wear plate extends above the top surface of the throat plate (see Fig. 3, showing the top surface of the pads parallel to the upper surface #142, of Fig. 3).

In re Claim 9, Gass teaches wherein the wear plate pocket defines a bottom surface upon which the wear plate sits and a lip that surrounds at least a portion of the periphery of the wear plate (see Para. 0030 teaching the pads only extending partially through the body of the throat plate which would provide a bottom surface on the throat plate that meets the bottom surface of the pad and a lip that matches the perimeter surface of the pad – see e.g., Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0151371 to Gass. 

In re Claim 10, Gass does not illustrate wherein the bottom surface of the wear plate pocket is obliquely angled relative to the top surface of the throat plate.  However, Gass teaches “the front end region of the throat plate may be very slightly recessed beneath the plane of the upper surface of the table,” (see Para. 0023).  In other words, Gass teaches slightly recessing the front end of an insert on a table saw.  The Examiner notes that there are only one of two ways to recess the front end of an insert, either leave the pocket in which the insert is located a constant depth and provide the insert with a thinner “front” end as compared the “rear” end of the insert.  The other way to provide a recessed front end of an insert, would be to provide the inset with a common thickness from front to back, and have the pocket in which the inset is received have a “deeper” depth at the front as compared to the depth of the pocket at the “rear.”  It would have been within the level of ordinary skill in the art, at the earliest effective filing date, to recess the front end of inserts #170 in Gass, in either manner described, above, in order to prevent the work piece from snagging or getting caught on the insert. 

In re Claim 11, Gass does not illustrate wherein the bottom surface of the wear plate pocket is angled relative to the top surface of the throat plate.  However, Gass teaches “the front end region of the throat plate may be very slightly recessed beneath the plane of the upper surface of the table,” (see Para. 0023).  In other words, Gass teaches slightly recessing the front end of an insert on a table saw.  The Examiner  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, recessing the front of an insert on a table saw would angle the bottom surface some degree relative to the top of the surface of the through plate.  If the user wanted a slight recess, the angle would me small and if the user wanted a larger recess, the angle would be big. 

 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, recessing the front of an insert on a table saw would angle the bottom surface some degree relative to 

In re Claim 13, Gass does not illustrate wherein the bottom surface of the wear plate pocket is angled relative to the top surface of the throat plate, and therefore does not teach wherein the bottom surface of the wear plate pocket slopes downward in a direction from a back end of the throat plate toward an opposite front end of the throat plate.  However, Gass teaches “the front end region of the throat plate may be very slightly recessed beneath the plane of the upper surface of the table,” (see Para. 0023).  In other words, Gass teaches slightly recessing the front end of an insert on a table saw.  The Examiner notes that there are only one of two ways to recess the front end of an insert, either leave the pocket in which the insert is located a constant depth and provide the insert with a thinner “front” end as compared the “rear” end of the insert.  The other way to provide a recessed front end of an insert, would be to provide the inset with a common thickness from front to back, and have the pocket in which the inset is received have a “deeper” depth at the front as compared to the depth of the pocket at the “rear.”  It would have been within the level of ordinary skill in the art, at the earliest effective filing date, to recess the front end of inserts #170 in Gass, in either manner described, above, in order to prevent the work piece from snagging or getting caught on the insert. The Examiner notes that providing a pocket with a deeper depth at the “front” would provide for the bottom surface of the wear plate pocket slopes downward in a direction from a back end of the throat plate toward an opposite front end of the throat plate. 

In re Claim 14, Gass does not teach wherein the bottom surface of the wear plate pocket is angled relative to the top surface of the throat plate, and therefore does not teach wherein the wear plate pocket has a first depth adjacent a back end of the throat plate and a second depth at an opposite end of the wear plate pocket, wherein the first depth and the second depth are measured from the top surface of the throat plate to the bottom surface of the wear plate pocket, wherein the second depth is greater than the first depth.  However, Gass teaches “the front end region of the throat plate may be very slightly recessed beneath the plane of the upper surface of the table,” (see Para. 0023).  In other words, Gass teaches slightly recessing the front end of an insert on a table saw.  The Examiner notes that there are only one of two ways to recess the front end of an insert, either leave the pocket in which the insert is located a constant depth and provide the insert with a thinner “front” end as compared the “rear” end of the insert.  The other way to provide a recessed front end of an insert, would be to provide the inset with a common thickness from front to back, and have the pocket in which the inset is received have a “deeper” depth at the front as compared to the depth of the pocket at the “rear.”  It would have been within the level of ordinary skill in the art, at the earliest effective filing date, to recess the front end of inserts #170 in Gass, in either manner described, above, in order to prevent the work piece from snagging or getting caught on the insert. The Examiner notes that providing a pocket with a deeper depth at the “front” would provide for the wear plate pocket has a first depth adjacent a back end of the throat plate and a second depth at an opposite end of the wear plate pocket, wherein the first depth and the second depth are measured from the top surface of the throat 

In re Claim 15, modified Gass, in re Claim 14, does not teach how deep “slightly” recessed means, and as such does not teach wherein the difference between the first depth and the second depth is approximately 0.01 inch to 0.02 inch. However, Gass teaches that slightly recessing the front of an insert in a table saw.  As such, it would have been obvious to one having ordinary skill at the earliest effective filing date to angle the bottom surface such that the difference between the first depth and the second depth is approximately 0.01 inch to 0.02 inch, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, recessing the front of an insert on a table saw a deeper dimension would provide a larger angle and recessing the insert on a table saw a shallower dimension would provide a smaller angle.  I.e., if the user wanted a slight recess, the depth would me small and if the user wanted a larger recess, the depth would be larger. 
 
In re Claim 16, modified Gass, in re Claim 14, does not teach how deep “slightly” recessed means, and as such does not teach wherein the difference between the first depth and the second depth is approximately 0.012 inch. However, Gass teaches that slightly recessing the front of an insert in a table saw.  As such, it would have been obvious to one having ordinary skill at the earliest effective filing date to angle the bottom surface such that the difference between the first depth and the second depth is  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, recessing the front of an insert on a table saw a deeper dimension would provide a larger angle and recessing the insert on a table saw a shallower dimension would provide a smaller angle.  I.e., if the user wanted a slight recess, the depth would me small and if the user wanted a larger recess, the depth would be larger. 

In re Claim 17, modified Gass in re Claim 14, teaches wherein the wear plate has a constant thickness (see Gass, Figs. 1-7) that is approximately equal to the first depth, such that one end of the wear plate is flush with the top surface of the throat plate adjacent the back end, and wherein an opposite end of the wear plate is sub-flush with the top surface of the throat plate (Gass teaches recessing the front of inserts on table saws, and as such would provide one end of the wear plate is flush with the top surface of the throat plate adjacent the back end, and wherein an opposite end of the wear plate is sub-flush with the top surface of the throat plate .

In re Claim 18, modified Gass, in re Claim 14, teaches wherein the wear plate pocket defines a lip where the wear plate is sub-flush from the top surface of the throat plate (orienting the wear plate of Gass sub-flush at the front would provide a lip in re the wear plate pocket that surrounds the perimeter of the wear plate).


a front end (front end of #130 – see Fig. 3); 
an opposite back end (back end of #130 – see Fig. 3); 
a top surface that is co-planar with a top surface of the table (see Fig. 3, #142); 
a wear plate disposed adjacent to the back end (see Fig. 3, #170); 
a wear plate pocket (portion of throat plate #130 in which #170 is received) in which the wear plate is received such that no portion of the wear plate extends above the top surface of the throat plate (see Para. 0023, teaching: the upper surface 142 of the throat plate extends coplanar with the planar upper (or top) surface 212 of the table), 
wherein the wear plate pocket defines a bottom surface (see Para. 0030 teaching the pads only extending partially through the body of the throat plate which would provide a bottom surface on the throat plate that meets the bottom surface of the pad and a lip that matches the perimeter surface of the pad – see e.g., Fig. 3),

Gass does not teach a first depth measured at the back end from the top surface to the bottom surface, and a second depth measured at an opposite end of the wear plate pocket from the top surface to the bottom surface, wherein the second depth is greater than the first depth, 
wherein the wear plate has constant thickness that is substantially equal to the first depth such that the wear plate sits flush with the top surface adjacent the back end, 

However, Gass teaches “the front end region of the throat plate may be very slightly recessed beneath the plane of the upper surface of the table,” (see Para. 0023).  In other words, Gass teaches slightly recessing the front end of an insert on a table saw.  The Examiner notes that there are only one of two ways to recess the front end of an insert, either leave the pocket in which the insert is located a constant depth and provide the insert with a thinner “front” end as compared the “rear” end of the insert.  The other way to provide a recessed front end of an insert, would be to provide the inset with a common thickness from front to back, and have the pocket in which the inset is received have a “deeper” depth at the front as compared to the depth of the pocket at the “rear.”  It would have been within the level of ordinary skill in the art, at the earliest effective filing date, to recess the front end of inserts #170 in Gass, in either manner described, above, in order to prevent the work piece from snagging or getting caught on the insert. 

Doing so would provide a first depth measured at the back end from the top surface to the bottom surface, and a second depth measured at an opposite end of the wear plate pocket from the top surface to the bottom surface, wherein the second depth is greater than the first depth, wherein the wear plate has constant thickness that is substantially equal to the first depth such that the wear plate sits flush with the top 

In re Claim 20, modified Gass, in re Claim 19, does not teach how deep “slightly” recessed means, and as such does not teach wherein the bottom surface slopes downward in a direction from the back end toward the front end at an angle of approximately 0.3 degrees relative to the top surface of the throat plate, defining a lip where the wear plate is sub-flush from the top surface of the throat plate. However, Gass teaches that slightly recessing the front of an insert in a table saw.  As such, it would have been obvious to one having ordinary skill at the earliest effective filing date to angle the bottom surface such that the bottom surface slopes downward in a direction from the back end toward the front end at an angle of approximately 0.3 degrees relative to the top surface of the throat plate, defining a lip where the wear plate is sub-flush from the top surface of the throat plate, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, recessing the front of an insert on a table saw a deeper dimension would provide a larger angle and recessing the insert on a table saw a shallower dimension would provide a smaller angle.  I.e., if the user wanted a slight recess, the depth would me small and if the user wanted a larger recess, the depth would be larger. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0151371 to Gass in view of US 2016/0263680 to Doumani. 

 In re Claim 6, Gass does not teach wherein the throat plate further includes a knob that is disposed proximate the front end to which a locking arm is coupled for co-rotation therewith, and wherein the knob is rotatable by a user to move the locking arm between a locking position in which the throat plate is secured to the table, and a release position in which the throat plate is removable from the table.

However, Doumani teaches that it is known in the throat plate art (see Figs. 56-58) to provide a throat plate (see Doumani, Fig. 56, #122) further includes a knob (see Doumani, Fig. #56, #650) that is disposed proximate the front end (see Fig. 56, #650) to which a locking arm (see Doumani, Fig. 58, #664) is coupled for co-rotation therewith (see Doumani, Para. 00185-188), and wherein the knob is rotatable by a user to move the locking arm between a locking position in which the throat plate is secured to the table (see Doumani,  Para. 0188 teaching rotating the knob to secure or unsecure the throat plate), and a release position in which the throat plate is removable from the table (see also Doumani, Para. 0188).
In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the locking structure of Doumani in the throat plate of Gass.  Doing so is the substitution of one known throat plate locking system for another known throat plate locking system to secure a throat plate to the table saw (see MPEP 2143, I, B).  The structure of Doumani allows the user to lock and unlock the throat plate without the use of a special tool such as a screwdriver or Allen 

In re Claim 7, Gass in view of Doumani, for the reasons above in re Claim 6, teaches wherein the knob is accessible from the top surface of the throat plate and the locking arm is positioned beneath the throat plate (see Doumani, Figs. 56-59, wherein the knob accessible from the top and arms # 664 is below the throat plate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724